United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1950
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Sanford T. Link,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 16, 2010
                                Filed: January 25, 2011
                                 ___________

Before WOLLMAN, HANSEN, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Sanford Link pleaded guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He was sentenced to ninety
months’ imprisonment. Link appeals from the sentence, arguing that the district court1
imposed an unreasonable sentence and failed to address fully the criteria enumerated
in 18 U.S.C. § 3553. We affirm.




      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.
       Following Link’s guilty plea and conviction, a presentence investigation report
(PSR) was prepared. The PSR set forth Link’s advisory sentence under the U.S.
Sentencing Guidelines Manual (Guidelines) and recommended a sentence of thirty-
three to forty-one months’ imprisonment. Link did not object to the Guidelines
calculation.

       At the sentencing hearing, Link requested that the district court impose a
sentence of thirty-three months and allow him to participate in the residential drug
abuse program within the Federal Bureau of Prisons. The district court noted that
Link’s criminal history spanned twenty-three years and included eight driving while
intoxicated (DWI) convictions, some of which were felonies, thirteen different assault
or assault-type convictions, and thirteen interfering with police convictions. After
considering the § 3553(a) factors, the district court stated that Link’s criminal history
was underrepresented in the advisory Guidelines range and determined a ninety-month
sentence was appropriate.

      On appeal, Link does not dispute the Guidelines calculation. He asserts that his
ninety-month sentence is substantively unreasonable because it is almost three times
the low-end of the advisory Guidelines range.2

      We review the substantive reasonableness of a sentence under a deferential
abuse-of-discretion standard. United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc). “A district court abuses its discretion when it (1) fails to consider a
relevant factor that should have received significant weight; (2) gives significant
weight to an improper or irrelevant factor; or (3) considers only the appropriate factors


      2
        Link also argues that the district court failed to refer to Guidelines
§ 4A1.3(a)(4) when it departed upward from the advisory Guidelines range. The
district court did not depart from the Guidelines range. Instead, it varied upwards
after considering the facts presented and the § 3553(a) factors. Link’s argument thus
fails.

                                          -2-
but in weighing those factors commits a clear error of judgment.” Id. (citation and
quotations omitted).

       Link contends that the district court failed to adequately address the § 3553(a)
factors. Link argues that the district court gave too much weight to some factors,
failed to consider other factors, and insufficiently weighed certain mitigating factors.
We disagree. The district court stated it was imposing a sentence sufficient but not
greater than necessary to comply with the purposes of § 3553(a). The district court
addressed Link’s history and characteristics, including his willingness to receive
treatment under § 3553(a)(1). The district court noted Link’s good behavior in court,
as well as his problematic behavior described in the PSR. The district court described
Link’s “terrible alcohol problem” and “horrible” prior criminal history, including the
DWI, assault, and interference convictions described above. See United States v.
Maurstad, 454 F.3d 787, 789-90 (8th Cir. 2006) (affirming a substantial upward
variance based on extensive criminal history). It found that Link had resisted
treatment by walking out of halfway houses.

       The district court also considered Link’s alcohol addiction under its
§ 3553(a)(2) analysis. The district court discussed the need of the sentence to reflect
the seriousness of Link possessing a gun as a felon with an alcohol addiction. The
district court found that Link’s assault of police officers on multiple occasions
demonstrated a lack of respect for the law. It further expressed its responsibility to
protect the public from Link’s future crimes. It also considered the remaining
§ 3553(a) factors in its sentencing decision. The district court is not required to recite
mechanically each § 3553(a) factor as long as it is evident that the district court
considered them. United States v. Dieken, 432 F.3d 906, 909 (8th Cir. 2006). The
district court did not abuse its discretion in varying upward from the advisory
Guidelines range.

      This sentence is affirmed.
                       ______________________________


                                           -3-